PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/771,664
Filing Date: 27 Apr 2018
Appellant(s): Schlumberger Technology Corporation



__________________
Robert Patrick Lord
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Examiner notes that claim 20 was further rejected under 35 U.S.C. 101 for directing to non-statutory subject matter on pg. 8 last paragraph of the Office action and this rejection was not addressed by the Appellant.

Appellant’s argument: Appellant argues on pg. 11 paragraph 2 that at best, the claims at issue is based on mathematical concepts, but overall the claim does not recite a mathematical concept.
Examiner’s response: It is the examiner’s position that the claims recite mathematical concepts. The claim recites mathematical calculations of using a multidimensional scaling algorithm for selecting a portion of the realizations. The claim further recites the mathematical calculation of “generating a parameter value” (i.e. calculating) by performing a mathematical process of optimizing an objective function.
	Appellant’s argument: Appellant argues on pg. 11 paragraphs 2-3 that the claims cannot be practically performed in the human mind, because the details of reducing run-time overheard on a processor using data structures and running a model are not performable in the human mind. 
Examiner’s response: Examiner agrees. It is not his position that this limitation could be performed in a human mind.  It is the examiner’s position that the limitations of reducing run-time overhead and running a model are additional elements to the abstract idea that are insufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.	Appellant’s argument: Appellant argues on pg. 13 paragraph 1, that the data manipulation in the claims must be performed on a computer and thereby improve the computer’s operation. 	Examiner’s response: Examiner respectfully disagrees. There is no improvement to the functionality of the computer itself. The reduced run-time is merely the result of an improved abstract idea which is then implemented using a generic computer.	Appellant’s argument: Appellant argues on pg. 13 last paragraph that the claimed invention involves the manipulation of data but does so in the context of computer structures, hence, the claims are not directed to mental process.	Examiner’s response: It is the examiner’s position that claim limitations requiring implementation on a generic computer are insufficient to show that the claim does not direct to a judicial exception (see MPEP 2106.04(d)).
Appellant’s argument: Appellant argues on pg. 14 last paragraph that the claims are directed towards a technical solution to a technical problem by reducing the run-time overhead of the processor.
Examiner’s response: It is the examiner’s position that the alleged improvement is an improvement to the abstract idea and not an improvement to the functionality of the computer or to any other technology or technical field. The judicial exception alone cannot provide the improvement (see MPEP 2106.05(a)) and the claim does not recite any additional elements sufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

Appellant’s argument: Appellant argues on pg. 16 paragraphs 2-3 that Rahim discloses reducing uncertainty in direct contrast to the claims requiring preserving uncertainty, thus Rahim teaches the opposite of what is claimed.
Examiner’s response: It is the examiner’s position that the limitations of “to preserve an amount of uncertainty” and “wherein the amount of uncertainty is preserved by” are an intended use and do not have patentable weight (MPEP 2103 I. C.). These limitations simply express the intended results of process steps (“selecting a portion …” and “using multidimensional scaling …”) positively recited.
Even if in arguendo these limitations were given patentable weight, it is the examiner’s position that Rahim teaches the broadest reasonable interpretation of the claim. The claim language does not require preserving all the uncertainty, but only requires preserving an amount of the uncertainty. An amount of uncertainty encompasses a reduced amount of uncertainty such as taught by Rahim. Examiner asserts that preserving and reducing are not opposites as it is certainly possible to preserve an amount when reducing, i.e. the remaining portion after reducing is a preserved amount.
	Appellant’s argument: Appellant argues on pg. 20 paragraphs 2-3 that Rahim does not disclose “generating a parameter value by performing a preliminary optimization of an objective function that is based on the portion of the realizations” because the cited portions of Rahim relate to the selection of representative realizations.
Examiner’s response: It is the examiner’s position that Rahim teaches the broadest reasonable interpretation of the claim. Rahim teaches on pg. 381 paragraph 2 “The objective function of the proposed realization reduction algorithm is to minimize the Kantorovich distance between the original distribution and the reduced distribution, which is given in Eq. (16)” where minimizing the distance corresponds to optimization of an object function and the reduced distribution corresponds to “the portion of the realizations.” Miller further teaches on pg. 381 “the objective in the proposed algorithm here is to find the optimal subset S that leads to the minimum Kantorovich distance” where calculating the Kantorovich distance corresponds to “generating a parameter value.” The cited portions of Rahim direct to refinement and optimization of the subset S, but that does not preclude them from teaching the broadest reasonable interpretation of the claim. The optimization of Rahim is based on the subset S as the subset S optimized.
The rest of the arguments are based on the arguments above already addressed.
In summary, the arguments have been fully considered but have been found unpersuasive.

	(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA E. JENSEN/Examiner, Art Unit 2147                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147 
                                                                                                                                                                                                     /RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.